     Case: 1:21-cv-00096 Document #: 9 Filed: 01/10/21 Page 1 of 1 PageID #:149

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Isabel Rubinas, et al.
                                 Plaintiff,
v.                                                    Case No.: 1:21−cv−00096
                                                      Honorable Edmond E. Chang
Nicolas Maduros, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, January 10, 2021:


        MINUTE entry before the Honorable Edmond E. Chang: On review of the
Complaint and the motion [5] for TRO/preliminary injunction, a telephone hearing is set
for 01/12/2021 at 1:30 p.m. The dial−in information will be posted in a separate entry.
The Court directs the Plaintiffs' counsel to endeavor to provide notice of the hearing to the
Defendants and to further confer with the defense on whether it would be willing to
temporarily suspend the notice of levy on the Plaintiffs' business account until a decision
on the TRO motion. That would give the defense more time to respond and allow for a
more deliberative decision. The Court expects that the Plaintiffs would have an available
line of communication with the defense given the allegation in R. 6−2, para. 15. Emailed
notice(Chang, Edmond)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
